Criminal prosecution tried upon an indictment charging the defendants with the murder of one Tom Cooper.
From a verdict of manslaughter and judgment entered thereon, the defendants appeal, assigning errors.
Motion by State to dismiss appeal. *Page 378 
This action was tried at the January Term, 1930, Edgecombe Superior Court, which commenced 20 January and ended five days thereafter. The case on appeal was docketed here 20 August, 1930. There was no application for a writ of certiorari at the next succeeding term of the Supreme Court commencing after the rendition of the judgment in the Superior Court, the term to which the appeal should have been brought. S. v. Farmer,188 N.C. 243, 124 S.E. 562; Pentuff v. Park, 195 N.C. 609,143 S.E. 139.
The appeal, therefore, must be dismissed for failure to comply with the rules. S. v. Surety Co., 192 N.C. 52, 133 S.E. 172; Stone v. Ledbetter,191 N.C. 777, 133 S.E. 162.
It is true that appeals in civil cases from the First, Second, Third and Fourth districts which are tried between the first day of January and the first Monday in February, or between the first day of August and the fourth Monday in August, are not required to be docketed at the immediately succeeding term of this Court, though the rule is otherwise in criminal prosecutions, and even in civil cases if docketed in time for hearing at said first term, the appeal will stand regularly for argument. Pentuff v.Park, supra.
Appeal dismissed.